CLARK, J.,
dissenting.
|4The majority errs in reinstating petitioner following his suspension for creating a false document with forged signatures and providing it to his client. Petitioner’s knowing deception is conduct we likely would not accept from a new applicant for admission, and it demonstrates that petitioner is not entitled to the privilege of practicing law in Louisiana.
By reinstating petitioner, this court fails to uphold the high standards demanded of those engaged in the legal profession. Therefore, I respectfully dissent.